40 F.3d 1248
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Betty J. STAGE, Petitioner.
No. 409.
United States Court of Appeals, Federal Circuit.
Aug. 26, 1994.

On Petition for Writ of Mandamus.
MSPB
PETITION MOOT.
ORDER
LOURIE, Circuit Judge.


1
Betty J. Stage submitted a petition for a writ of mandamus to direct the Merit Systems Protection Board to render a decision in her pending case.  On August 5, 1994, the Board issued its decision.


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
Stage's mandamus petition is moot.